Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00642-CV

                         Stacey VELASQUEZ and Saragosa Alaniz,
                 Individually and as Next Friends of the Minor Child, S.M.A.,
                                          Appellants

                                              v.

                                    Nagakrishna REDDY,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2004-CI-05605
                       Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We ORDER that appellee Nagakrishna Reddy recover her costs of this appeal, if any from
appellants Stacey Velasquez and Saragosa Alaniz, Individually and as Next Friends of the Minor
Child, S.M.A.

       SIGNED October 8, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice